 DURO FITTINGS COMPANY377The Regional Director concluded that the objections were withoutmerit and recommended that they be overruledThe Petitioner'sexceptions do not seriously challenge the factual findings with respectto the objectionsWe find that, for the reasons stated by the RegionalDirector in his report,the objections do not raise substantial andmaterial issues with respect to the conduct or results of the electionAccordingly,they are hereby overruledAs the Petitioner has notsecured a majority of the votes cast in the election,we shall certifythe results thereof[The Board certified that a majority of the valid ballots was not,cast for Retail Store EmployeesUnion,Local 344, affiliated withRetail Clerks InternationalAssociation,AFL-CIO,and Hotel andRestaurant Employees and Bartenders International Union, Local243, AFL-CIO, jointly,and that said Petitioners are not the exclu-sive representative of the employees at the Employer's store in Alton,]Illinois,in the unit heretofore found appropriate ]Duro Fittings CompanyandInternational Union,United Auto-mobile,Aircraftand Agricultural Implement Workers ofAmerica-UAW (AFL-CIO).Case No 21-CA-2787August 8,1958DECISION AND ORDEROn February 11, 1958, Trial Examiner William E Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached heretoThereafter,Respondent filed exceptions to theIntermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in,the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 'with. the following additions andmodifications I1As the complaintdoes not allege i#idependentviolationof Section8 (a) (1) of the Act,and the issue was not litigated, we do not pass upon or adopt the Trial Exanuner's find-121 NLRB go 52 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD -We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act. In so doing, we rely on the,whole course of bargaining by the Respondent, including the pre-determined position of the Respondent concerning union security and'merit increases; the Respondent's letter of July 24 to the Union con-which Selvin, Respondent's representative, stated, among other things,that the Respondent had made its final offer and that if the Union didnot accept Duro's proposal in its entirety a stalemate would be reached,and the Respondent would be free unilaterally to give the employeeswhat had been offered them through the Union; the Respondent'sletter of August 2 to the Union advising that the Company had sub-mitted its final offer and unless the Union agreed by August 6 the--Company would "immediately thereafter, and on a unilateral basis,,institute the wage increases and other benefits heretofore offeredthrough negotiations with the Union" ; and the general conduct ofnegotiations by the Respondent reflected in such activity as refusingto accede to union requests to sit across the bargaining table, insteadof communicating by telephone or mail, and refusing to bargain afterthe second negotiating meeting.We further find, as did the Trial Examiner, that the Respondent'seffectuation of its proposal to institute unilateral action on August 6constitutes a further refusal to bargain in good faith, in violation ofSection 8, (a) (5) and (1) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Duro FittingsCompany, Los Angeles, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain with, the Union as the exclusive repre-sentative of all of its employees in the unit found to be appropriate.(b) Informing its employees that it will not bargain on the issuesof union security and merit wage increases or any other proposals con-stituting the subject matter of collective bargaining.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, Join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othering that Duro's statement to its employees on July 25 that if they engaged in strikeaction their jobs would be filled by permanent replacements was violative of Section8 (a) (1). DURO FITTINGS COMPANY379mutual aid or protection, as guaranteed in Section 7 of the Act, or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the exclu-sive representative of the employees in the unit found appropriate,with respect to rates of pay, wages, including merit wage increases,hours of work, and other conditions of employment, including unionsecurity, and if an understanding is reached, embody such understand-ing in a written agreement.'(b)Post at its plant in Los Angeles, California, copies of the noticeattached hereto marked "Appendix." zCopies of the notice, to befurnished by the Regional Director for the Twenty-first Region, shall;after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for a period of at least sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Twenty-first Region- inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.-2 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be, substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICETo ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :Upon request WE wmL bargain with International Union,United Automobile,Aircraft and Agricultural Implement Work-ers*of America-UAW (AFL-CIO)as the exclusive representa-tive of all our employeesin the unitdescribedbelow, withrespectto rates of pay, wages, including merit wage increases,hours ofemployment,or other conditions of employment,including unionsecurity,and if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is : 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees excluding alloffice clericals,plant guards, watchmen, professional em-ployees, and all supervisors as defined in the Act.WE wU.L NOT interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to join or assist theabove-named Union or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent such rights may beaffected by an agreement requiring membership in a labor organi-zation asa condition of employment, as authorized in Section 8(a) (3) of the Act.All our employees are free to become, remain, or refrain from be-coming membersof the above-named Union or any other labor organi-zation except to the extent this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.DuRoFITTINGSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for .60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Rela-tionsAct (61 Stat. 136), herein called the Act, against Duro Fittings Company,herein called Duro, the Company, or the Respondent, upon charges filed by In-ternational Union, United Automobile, Aircraft and Agricultural Implement Work-ers of America-UAW (AFL-CIO), herein called the Union, and upon complaintand answer, was heard, upon due notice, at Los Angeles, California, on January9 and 10, 1958, before the duly designated Trial Examiner.The complaintalleges,in substance,a refusal to bargain in violation of Section 8 (a) (1) and(5) of theAct.Allegations with' respect to jurisdiction, the appropriateness of the bargain-ing unit,and the Union's representation of a majority therein,are admitted; therefusal to bargain is denied.All parties were represented at the hearing, participated, and were afforded fullopportunity to present and to meet material evidence and to engage in oral argu-m'erit and to file briefs.Oral argument 'was had at the close of the evidence andthe filing of briefs was waived by all parties.Upon consideration of the entire record in the case and from my observationof the witnesses,I make the following:FINDINGS OF FACT1.THE,BUSINESS OF THE RESPONDENTThe Respondent ii a California corporation engaged in the manufacture of elec-trical conduit fittings at its plant in Los Angeles, California.,During the 12-monthperiod immediately preceding the issuance of the complaint in this proceeding, it DURO FITTINGS COMPANYshipped productsvalued at in excessof $50,000 directlyto points outside the Stateof California.Jurisdictionis admittedand found.II.THE LABORORGANIZATIONThe Union is a labor organization within themeaning ofSection 2 (5) of theAct.M. THE UNFAIRLABOR PRACTICESA. Chronologicalsummarizationof undisputed factsOn April 26, 1957, pursuant to an election, the Board certified the Union as bar-gainingrepresentative of Duro employees in the following unit, admitted and foundto be appropriate for the purposes of collective bargaining:All production and maintenance employees in the employ of Duro duringthe payroll period ending March 22, 1957; excluding all office clericals, plantguards, watchmen, professional employees, and, all supervisors as defined bythe Act.By letter dated May 3, the Union, through its international representative, LesterJ.Learned, requested Duro to furnish the Union with a complete list of Respond-ent'swages and classifications in order that the Union might "properly prepare fornegotiations."By letter dated May 6, Grant J. Weise, Duro's president and owner, advisedLearned that Duro did not have a "fixed wage scale, having operated on a `Meritand Tenure basis."' In this same letter Wiese made the following "counter-request":In order to assist you in facilitating negotiations it is imperative that youfurnish us with a list of job classifications applicable to our operations andwith a definition of requirements or qualifications for each category.Withthis information at hand, we will furnish you to the best of our ability withthe information requested.Neither party complied with the other's request.By letter dated May 16, Learned, after having been advised by Weise that Durohad retained Mrs. Edwin Selvin, labor consultant, to represent Duro in negotia-tions with the Union, requested a meeting with Selvin on May 23.Selvin in turn requested the Union to furnish her with a written contract pro-posal in order that she might canvass it with Weise before meeting with Learned.The Union complied with this request.The first actual meeting of representatives of the parties occurred on June 17.Learned not being available for that meeting, Patrick Sosso, an international rep-resentative of the Union, was assigned to, substitute for him.The meeting lastedabout 2 hours in the morning and, at Sosso's suggestion, an afternoon session ofabout the same duration was held.The discussion at this meeting was based onthe Union's contract proposals which were silent on the issue of wages.By letter dated June 29, Selvin transmitted to the Union Duro's counterproposalwhich included also a wage proposal.Duro's counterproposal embodied all of theUnion's original proposals which had been agreed upon by the parties at the June17 meeting.A second meeting of the parties, attended by Learned and Selvin, occurred onJuly 8.At this meeting the Union made a counterproposal to Duro's proposal onwages.The meeting lasted about 2 hours.These were the only two times the parties actually met in negotiations on thecontract, though there were numerous telephone conversations between Selvin andLearned.By letter dated July 24, Selvin submitted to the Union certain modifications ofRespondent's original proposal on wages and insurance.The letter concluded:In all other respects the Company's counter-proposal of June 29, 1957, isresubmitted as its final proposal, and this includes the additions and amend-ments set forth herein. If you find it acceptable please notify me to that effectand I will arrange a meeting between the Company and the Union so that itmay be signed by both parties thereto.By letter dated July 25, Learned advised Selvin:After reading the proposal in its entirety, we find thatit isnot acceptableto the Union.Further, it is not the policy of the UAW to negotiate on Col- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective Bargaining Agreements through communications.We feel that agree-ments can only be reached through CollectiveBargainingwith bothpartiessitting across the Bargaining Table.-It is therefore suggested that you arrange for a meeting at the earliest datesatisfactory to both parties.On the afternoon of July 25, Weise calleda meetingof Duro employees.Themeeting was addressed principally by Selvin, who was introduced as Duro's negotia-tor by Weise, and Weise himself contributed some remarks.At this meetingSelvin gave Duro employees Duro's version of its 'negotiations with the Union,just what Duro had offered and the advantages the employees would derive there-from.She stated that she did not as yet,know whether the Union would acceptor reject Duro's proposals.Selvin emphasized that Duro had made its final offerand that if the Union did not accept Duro's proposal in its entirety a stalematewould thereupon be reached and Duro would be free unilaterally to give the em-ployees what had been offered them through the Union. Both Selvin and Weisereferred to the employees' right to strike and to engage in picketing activities, andinformed them that Duro would continue to operate regardless of a strike and thestrikers' jobswould be filled permanently by newly hired employees.A taperecording was made of what was spoken at the meeting and a transcription fromit,by consent of all parties, was made a part of the record in this proceeding.On July 29, Weise had a notice posted in the Duro plant notifying Duro em-ployees that Duro having been informed that the Union planned to ask for strikeauthorization at a meeting of employees, Duro would allow employees desiring toattend the meeting to quit work earlier than their schedules required, in order toenable them to participate in the meeting. - The notice concluded:Remember what you were told the other day in the meeting held by thecompany with its employees-you are free to join in any concerted activity-anda picket line is concerted activity-or you are free to refrain from any suchactivity.If our employees should authorize strike action, those who wish toparticipate may do so and those who wish to remain at work, may do so. Inthe event of a strike the company will fill all jobs left by strikers with perma-nent workers.The plant will continue to operate whether our present em-ployees do work or whether new employees are hired.Think carefully-it is probably a more serious question with most of youthan it is with the company.We hope you make the correct decision for yourown best interests.By letter dated August 2, Selvin acknowledged the Union's letter of July 25,and made this response:Noting your request that a further meeting be set up, I called you by tele-phone on Monday, July 29, 1957, to inform you again that the Company hadsubmitted its final offer.At that time you agreed that if the Company's offerwas final there was no point in a further meeting.You also told me on thatoccasion that the Union had called a meeting of Duro employees for Wednes-day, July 31, 1957, and that the Union intended, at that meeting, to ask forstrike authorization.I have had no further word from you as to the outcome of the meeting be-tween the Union and employees of Duro Fittings Company.Therefore, thepurpose of this letter is to notify you that the Company believes the negotiationsbetween us have resulted in a stalemate, and proposes, unilaterally, to institutethe benefits it has offered to its employees through the Union.Unless I hear from you by Tuesday, August 6, 1957, before 12:00 noon, thatthe Union is willing to become a party to the Agreement offered, the Companywill, on that date, notify its employees of its intention to immediately there-after, and on a unilateral basis, institute the wage increases and other benefits,heretofore offered through the negotiations with the Union.While Learned denied any mention of a strike action in telephone conversationswith Selvin, Duro employees actually voted for strike action at a meeting on July31, attended by Learned. , There was however, no strike. It also appears thatLearned submitted Duro's "final" proposal for a contract to a vote of Duro em-ployees and it was rejected.On or prior to August 6 there were other telephoneconversations between Selvin and Learned but they add nothing to the overall bar-gaining picture since they contained merely reiterations by Selvin that Duro hadsubmitted its final proposal and Learned's rejection of that proposal together withrepeated requests for further meetings. DUROFITTINGS COMPANY383A. final request for further negotiations was made by the Union's attorney, RalphH. Nutter, on August 6.On August 6, Weise -had a notice posted in the Duro plant with this text:This is to advise you that the Union (UAW) has notified ournegotiatingrepresentative,Mrs. Selvin, by telephone that they have refused our finalproposal in its entirety.The company will therefore proceed unilaterally (on itsown) and put intoeffect the provisions offered therein; effective as of Thursday, August 8, 1957-the beginning of the new pay week.All wage increases offered therein will become effective at that time.An-nouncements regarding Blue Cross will be posted shortly.Duro acted according to this notice and there have been no further negotiationsbetween it and the Union.B. Concluding findingsIt is clear from the entire evidence that Duro's concept of what constitutes collec-tive bargaining within the meaning of the Act is at variance with the law as construedand applied by the Board and the courts.Under the decisions, it is not sufficient tosatisfy the statutory obligation to bargain that the parties meet, listen to eachother's proposals for a contract, and make counterproposals.One may comply withall these formalities with a mind completely closed on bargainable issues and withno intention or desire to reach an agreement mutually satisfactory to the parties.The Act does not require that either party yield in its position on bargainable issuesand the Board has no authority to dictate the substantive terms of a contract, butthe Act does require that the parties bargain in good faith on bargainable issues andgood faith cannot exist when the parties enter into negotiations with minds closedagainst all possibility of persuasion.The Act does not require the surrender ofconvictions or alteration of "philosophies," but when these convictions or philoso-phies are made operative in bargaining conferences in such manner as to foreclosea bona fide consideration of bargainable issues, there can be no good-faith bargain-ing.Neither can there be good-faith bargaining where one party attempts to dictatethe terms of a collective agreement and, in effect, submits its proposal, or counter-proposal, on a take-it-or-we-break-off-negotiations basis.A stalemate or impassejustifying unilateral action is not reached when the failure to reach an accord iscaused by one party's inflexible and adamant position on bargainable issues.Werethis not true, a party might state an adamant and inflexible position on bargainingissues at the opening of negotiations, and if the other party did not agree forthwith, astalemate or impasse would be reached before there was any bargaining whateverand the statutory scheme on collective bargaining would be rendered a nullity.Or,were it permissible for one party to submit a contract proposal on a take-it-or-leave-itbasis and the other party forthwith chose not to "take it," an impasse would indeedarise but it would not be an impasse such as would justify unilateral action. It wouldbe an impasse caused by a refusal to bargain.The only stalemate or impasserecognized in the decisions as justifying unilateral action is one reached after theparties have bargained in good faith on bargainable issues to the point where it isclear that further negotiations would be fruitless.Conceivably this might occurafter a single bargaining conference; again, it might occur only after weeks ormonths of patient and painstaking exploration of opposing positions. It is borneinmind, as the Supreme Court has said: "Enforcement of the obligation to bargaincollectively is crucial to the statutory scheme.And, as has long been recognized,performance of the duty to bargain requires more than a willingness to enter intoa sterile discussion of union-management differences."N. L. R. B. v. American Na-tional Insurance Co.,343 U. S. 395.With this frame of reference we come to the actual negotiations between Duroand the Union, and upon consideration of the entire evidence I am convinced thatDuro entered into these negotiations with a predetermined and inflexible positionon union security and merit wage increases, and that while an impasse did indeedarise, that impasse was of its own making and therefore afforded no justificationfor its action in unilaterally effectuating its contract proposals.There is no question that union security is a bargainable issue.The Act, in Section8 (a) (3), specifically authorizes the union shop, and an earlier provision requiringan election of employees as a condition precedent to its inclusion in a contract wasdeleted by an act of Congress.By this amendment Congress liberalized the Act'sprovisions with respect to the union shop. Furthermore, the matter was long beforenow raised before the Board and the courts and it has long been settled law thatunion security, being a condition of employment, is a bargainable issue.N. L. R. B. 384DECISIONSOF NATIONALLABOR RELATIONS, BOARDv. Andrew lergens Co.,175 F. 2d 130, 134 (C. A.9); N. L. R. B. v. W. T. GrantCompany,199 F. 2d 711 (C. A.9); N. L. R. B. V. Bradley Washfountain Co.,192F. 2d'144, 145 (C. A. 7). That matters of merit and incentive wages are bargainableissuesis equally well settled.N. L: R. B. v. J. H. Allison & Company,165 F. 2d 766(C. A. 6), cert. denied 335 U. S. 905;N. L. R. B. v. W. T. Grant Company,199F. 2d 711 (C. A.9); General Controls Co.,88 NLRB 1341; E.W. Scripps Company,94 NLRB227; East Texas Steel Castings Company, Inc.,99 NLRB 1339.Turning now to the evidence on these points, Sosso testified that at the openingof negotiations on June 17, Selvin stated that she would represent no employer in-clined "in any way to grant any semblance of union security," and later in the meet-ing said that she "would not under any circumstances execute a contract with theunion security clause in it."Selvin denied making the statement attributed to her,by Sosso at the beginning of negotiations, but her own testimony clearly reflectsher state of mind. She testified concerning the first, June 17, bargaining conference:We talked at great length about union shop.Mr. Sosso made a valiant effortto convert me to the theory that a union shop was a proper matter for us toagree to and I think I probably worked just as hard to convince Mr. Sosso itwas not in our opinion anything to which we would agree, but I did tell themmost emphatically before the day was over that we would not ever agree to acontract nor would we ever sign a contract that . .had any union shop pro-vision.That the only thing we would agree to would be an open shop such aswe had counter-proposed to their union shop proposal... .and:-I expressed more than our views, I stated we would not enter into any agree-ment that contained a union shop agreement requiring membership in the unionas a condition of employment. I did state that was a conviction that was deeplyimbedded and I think I did say that it was the reason why I engaged in laborrelations work; that I had felt so deeply on the subject of the liberty of an indi-vidual with respect to union membership and I also recall that I did say to Mr.Sosso that no employer ever was interested in employing me unless he held asimilar view and that the only employers and the only people from whom Iaccepted employment were people who held the view that compulsory member-ship in a union was not a proper course and refused to grant such conditions.Imade it clear that both the employer and myself held that view as a deepand abiding conviction and that we would stand by it and I made that [clear)in the very first meeting.On cross-examination by the Union's attorney, Selvin testified:Q. So, actually when you went into these negotiations apparently you andMr. Weise saw eye to eye that you couldn't possibly negotiate on the union shop,isn't that right?-A. That is not correct.We.negotiated and offered a counter-proposal.We listened to the proposal and considered it and rejected it.Q. You went into that meeting knowing before you went to the meeting thatyou would never give in on union shop, didn't you?-A. I certainly know whatmy conviction is.Q. Just try to answer the question.You went into the first meeting with theunion on June 17th knowing you would never give in on the union shop, didn'tyou?-A. I went in knowing I would uphold my conviction.Q.Would you answer the question? Did you know you wouldn't give in onthis question of union shop?-A. I think I did.Q. You knew you were opposed to all forms of union security whatever itwas, is that right?-A. That is an open secret, everybody in town that knowsme knows that.Q. As you stated, you only work for employers who believe the same as youdo on that?-A. Who believe in open shop.In addressing Duro employees on July 25 Selvin stated,inter alia:There is one point that an employerisnotrequired to bargain or negotiateon.Under the law, an employer who has a deep conviction about the libertyof each of his employees may not be required even to consider the matter ofwhether or not he is going to sign any contract requiring membership in theunion as a condition of employment.Despite these admissions, Duro contends that it bargainedon the issue of unionsecurity.By this it no doubt means that its negotiator listened to the Union's DURO FITTINGSCOMPANY385arguments and stated the reasons for her position.As to the so-called counter-proposal presented at the first meeting, it read as follows:That the company recognizes and will not interfere with the rights of theemployees in the bargaining unit described in Section 1 above to become.mem-bers of theunion,nor will it interfere with their equal right to refrain fromunion affiliation.Both the company and the union agree there will be nodiscrimination, restraint, coercion or interference with any right guaranteed toemployees by Section 7 of the National Labor Relations Act, asamended,respecting membership or nonmembership in the union.We have here a perfect example of discussion on a bargainableissuemade"sterile" by one party's closed mind on the issue being discussed, and a furtherexample of a negotiator who has permitted her personal convictions to becomeoperative at the bargaining table in such manner, and to such degree, as to shutoff at the source all possibility of bona fide collective bargaining on a bargainableissue.This is in no way meant to impugn the sincerity of those convictions or toquestion their validity.Idoubt not that every year there are employers whoseprivate convictions are that labor organizations are a political and social evil butwho nevertheless become parties to mutually satisfactory contracts which result frombona fide collective bargaining.Suffice it to say, that one's private convictions, nomatter how sacrosanct and firmly held, may not be made operative in such manneras to defy and defeat the law.Duro's further defense that the Union took an equally adamant position withrespect to inclusion of its union-shop proposal in a contract is without merit. Itmay well be that when Selvin made her position clear at the first meeting thatDuro would never sign a contract including union-security provisions, Sosso replied,in effect, that the Union would not sign a contract which did not contain somemeasure ofunionsecurity.This would be the expected tactical response, but therewas nothing merely tactical in Selvin's approach to the issue. Sosso testified, andhis testimony is credited, that he pointed out to Selvin that there were severalapproaches to the matter of union security; that the Union was not "frozen" to itsproposal for a union shop; that there was "room" for negotiations on the topic.It is obvious that he was willing to and was desirous of exploring the various formsof union security but such an exploration was rendered sterile by Selvin's pre-determined and inflexible position.That Sosso's position was not an inflexibleone is indicated by Selvin's testimony that after she had made some concessionwith respect to the handling of grievances, Sosso said "it looked like we weregetting some place and he thought it was worthwhile for us to return in the after-noon." I do not credit Selvin's testimony that Learned in the July conference or atany time stated that the Union would sign no contract which did not contain aunion-shop clause.Neither do I credit Learned's testimony that the matter wasnot discussed.There is, however, Learned's undisputed testimony that the Unionhas signed numerous contracts with employers which did not contain a union-shopprovision, and there is the significant fact that in the face of what it must haveknown was Selvin's inflexible position on union security, the Union continued topress for negotiations right up to the point where Duro in effect broke off negotiationsby declaring a stalemate and by unilaterally effectuating its contract proposals.Cf.N. L. R. B. v. Carpinteria Lemon Association,240 F. 2d 554 (C. A. 9).I find that by its refusal to bargain in good faith on theissueof union securitythe Respondent violated Section 8 (a) (1) and (5) of the Act.Although the matter was the subject of less litigation, it appears equally clearthatDuro regarded the granting or withholding of merit wage increases as amanagerial prerogative not subject to collective bargaining.Statements of bothSelvin and Weise to Duro employees on July 25 divulge the Respondent's state ofmind with respect to this issue.Selvin:this plant has always operated and will continue- to operate on the basisof a merit system for maximum wages.We are not going to let anyone sayto us that everybody must receive the same wage.Now, we have insisted on this point being in the contract: "It is agreed thatthe above schedule is for minimum amounts only and the company shall havethe'right to grant merit increases in excess of the schedule as set forth inSection 1 of this article and such merit increases do not have to be negotiatedwith the union."487926-59-vol. 121-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat is what we call the merit system and the company has had that meritsystem heretofore and intends to keep it and its proposal to the union that itwill accept no contract except as it includes,a meritsystem for the paymentof wages.We haven't put the maximum, because they want to say that is the largestamountwe can pay you. They want us to bargain that way with them, butwe have bargained in good faith on the points on the proposal they have raised,but we have come up with the idea that we aregoingto continue and we aregoing to have it included in the contract,ifwe sign a contract we will continueon the merit basis, the basis the company has operated on in the past.[Emphasissupplied.]Weise:I am going to take this opportunity to repeat that I will always, that I willalwaysinsist ongiving merit recognition where it is due.I will always reservethe right to give anybodyan increasein pay at anytimeI feel they deserve it.[Emphasissupplied.]In connection with these statements, it should be borne in mind that they weremade on or about the same date that Duro submitted its "final" counterproposal,a counterproposal to which the Union as yet had been afforded no opportunity toreply, and a counterproposal which included for the first time certain provisionswith respect to wages.And, inasmuch as this was 'indeed Duro's final counter-proposal, and Duro refused to meet with the Union subsequent to its submissionunless the Union would accept it intoto,without further discussion, there obviouslywas not even a semblance of bargaining on the new items with respect to wagesincluded in this final counterproposal.Furthermore, I think it clear that therenever had been and could not have been any bona fide bargaining on the issue ofmerit wage increases because obviously this was a matter which the Respondentwas adamantly determined to reserve to itself for unilateral action.TheAmericanNational Insurancecase (citationsupra)lends no support to the Respondent'sposition.All that case stands for as applied to the situation here is that the matterof reserving merit increases for unilateral action by management is a bargainableissue if raised in good faith.But here, clearly, Duro regarded itnotas a bargain-able issue but a managerial prerogative which it could reserve to itself withoutbargaining.That Duro's mind was closed to any real bargaining on theissue isself-evident from the quoted excerpts above.It is found that by refusing to bargain on the-issue of merit wage increases, Duroviolated Section 8 (a) (1) and (5) of the Act.-We come now to the Respondent's contention that a stalemate or impasse justify-ing unilateral action by Duro had been reached on or before August 6, the dateon which Duro posted its notice informing employees that a stalemate had beenreached and Duro would unilaterally effectuate its contract proposals.As previously noted, there were only two occasions when Duro's representativemet with representatives of the Union in negotiations on a contract. Selvin refersto the first meeting on June 17 as two meetings because it was convened in themorning and after a noon recess was continued in the afternoon.Whether it becalled 1 or 2 meetings makes no difference, but to avoid confusion it will be referredto herein as one or the first meeting.Duro having made no counterproposal atthat time, the entire discussion was based on the proposal for a contract submittedby the Union, at Selvin's request, prior to the meeting.There appears to havebeen agreement on some items and sharp disagreement on the Union's proposalsfor a union shop and arbitration of grievances.Wages were not even touchedon at this meeting.Prior to the second meeting on July 8, Duro had submitteditscounterproposal and also a wage proposal. Its counterproposal included allitems in the Union's proposal which had been agreed upon at the June 17 meeting.This second meeting lasted about 2 hours and it may be assumed that the matterto Duro's proposal on wages.The evidence does not disclose whether the areaof agreement was widened at this meeting or remained as it was at the close ofthe June 17 meeting, but it is clear that disagreement on union security and arbi-tration continued and it may reasonably be inferred that no agreement was reachedon wages inasmuch as there were counterproposals made on this topic at thismeeting, and it is hardly to be supposed that in a meeting of 2 hours' duration in DURO FITTINGS' COMPANY387which such controversial topics as union security and arbitration were canvassed,there 'was more than a tentative exploration of the matter of wages.'Finally, on July 24 Selvin transmitted to the Union through the mail certainmodifications of the Respondent's original proposal on wages and insurance andinformed the Union by letter that except for these "additions and amendments"Duro's original counterproposal remained unchanged, and constituted Duro's finalproposal.. I have no doubt Selvin considered that with this final submission she'had complied with the law's formal requirements with respect to collective bargain-ing.She had engaged with union representatives in one meeting during which theUnion's proposals were canvassed and discussed; she had submitted a counter-proposal and this in turn she had discussed during a second meeting with unionrepresentatives; and considering that at this second meeting the Union had submitteda counterproposal to her proposals on wages, she had submitted a final proposalwhich included some modifications'and additions on the topics of wages and insur-ance.She had in fact gone through certain motions specifically required, and ifthe Union did not see fit to accept her final proposal she saw no need for furthernegotiations.I do not question her belief that further negotiations were useless any more thanI accept her concept of what constitutes bona fide bargaining.Her error here isone of failing to distinguish between a counterproposal and an ultimatum, andwhat she submitted to the Union on July 24 was not a counterproposal but anultimatum.When the Union refused to bow to that ultimatum, as it had everyright to, an impasse was indeed reached but it was an impasse by virtue of thefact that she had submitted not a counterproposal but an ultimatum. The persistencewith which the Union sought to continue negotiations right up to and including theday that Duro posted its notice to employees that it would unilaterally effectuatewage and other benefits, is clear evidence that the Union did not consider that atrue impasse had been reached but to the contrary was eager for further explorationof differences existing between the parties with respect to a contract. 2Would such a further exploration have been futile, a waste of time?That ispossible but, except for Duro's inflexible position, would have become evident onlyafter a further exploration had been made.The modifications and amendmentscontained in Duro's final proposal, standing alone, constituted subject matter forfurther negotiations,and as the Union's representative appropriately stated in hisletter of July 25, such negotiations carried on in good faith and with a willingnessand desire to reach an agreement, are not normally amenable to letter writing ortelephone conversations.What Duro wanted, and required, was a "yes" or "no"answer to its proposals and that indeed could be conveyed either by mail or tele-phone, but that is not what is meant by "negotiations" and is a far cry from bonafide collective bargaining.Duro's further defense, that because of the Union's adamant stand on unionsecurityand arbitration further negotiations` would have been futile, has pre-viously' been alluded to.But when it is borne in mind that it was the Unionwhich was pressing to the last for further negotiations, and that it was Durowhich was taking the inflexible position that it would not meet for 'further negotia-tions but would only meet if the Union accepted its proposals intoto,this defenseobviously has no merit.As thatters stood when Duro broke off negotiations withtheUnion, it was Duro and not the Union which had taken an inflexible standon bargainableissues.It is found that by refusing, on and after August 2, 1957 (the date of Selvin'sletter refusing further negotiations), to negotiate with the Union for a contract,Duro refused to bargain in good faith in violation of Section 8 (a) (1) and (5)of the Act.It is further found that by its notice to employees posted on August 6, announcingunilateral action on its contract proposals, and by its subsequent unilateral effectua-1 I 'do not know to what extent, if any, the Union was hampered in presenting wageproposals by Duro's failure to furnish it with the wage information it had requested.It,does not appear that the Union, at any time after negotiations had actually started,repeated'its request for this data and there is insufficient development of the matter in_the evidence to form a basis for a finding that the Respondent's failure to furnish wagedata amounted to a refusal and was, of itself, a refusal to bargain.2Selvin testified to the effect that Learned rejected every item of Duro's contract pro-posal, but obviously he did not reject it to the extent that it incorporated, as it did, certainproposals previously agreed upon by the parties.Actually, Duro's final proposal was sub-mitted as an entity and on a take-it-or-else basis and the Union was allowed but one alterna-tive : it chose not to take it. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of those proposals, Duro refused to bargain in good faith, in violation of Section8 (a) (1) and (5) of the Act.It is further found that Duro's statement to its employees on July 25 that ifthey engaged in strike action their jobs would be filled by permanent replace-ments, was a threat of punitive action if they engaged in protected concertedactivities and, accordingly, was violative of Section 8 (a) (1) of, the Act.A-strike caused by an employer's refusal to bargain collectively is not only pro-tected activity, but contrary to Duro's advice to its employees.Employees en-gaging in such strike activity, absent some misconduct such as violence on thepicket line,may not be permanently replaced by newly hired employees but areentitled to reinstatement upon application.While this matter was not specificallypleaded, statements by Duro to its employees upon which these findings are predi-cated stand admitted and without qualification.It is further found that Duro's statements to its employees that union securitywas not a bargaining issue and that Duro would reserve to itself, without re-course to the Union, sole authority with respect to the granting or. withholding ofmerit wage increases, and its further statement that it would not negotiate furtherwith the Union unless the Union accepted its contract proposals, had the reason-able and inevitable effect of undermining the status of the Union as bargainingrepresentative, and therefore constituted a refusal to bargain, in violation of Sec-tion 8 (a) (5) of the Act, and interference, restraint, and coercion within themeaning of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practicesby refusing on and after June 17, 1957,3 to bargain with the Union, the statutorybargaining representative of its employees in an appropriate unit, it will be recom-mended that on request the Respondent bargain with the Union on all proposalswhich raise bargainable issues, and, if an understanding is reached, embody suchunderstanding in a signed agreement.Respondent's refusal to bargain in fulfillment of an obligation which "is crucialto the statutory scheme," its erroneous and misleading statements to its employees,and its threat of punitive action if they engaged in concerted activities protectedby the Act, combine to convince me that this Respondent has not yet acceptedthe basic mandates of the Act, from which it is inferred that there is a likelihoodof the commission of other unfair labor practices unless the remedy be madecoextensive with the threat. It therefore will be recommended that the Respond-ent cease and desist from-in any manner infringing upon the rights of employeesguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees who were in the employ ofDuro during the payroll period endingMarch22, 1957, excluding all officeclericals, plant guards, watchmen,professional employees,and all supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section9 (b) of the Act.3.The Unionwas onApril 26, 1957,and at all times since has been the ex-clusive representative of all employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of theAct.4.By refusing on and after June 17, 1957, to bargain collectively with theUnion as exclusive representative in the aforesaid appropriate unit, Duro has3 The date on which Selvin first divulgedher Inflexible position on union security. HOUSTON MARITIME ASSOCIATION, INC.389engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) ofthe Act.5.By the said refusal to bargain,and by informing its employees,in effect, thatitwould not bargain on the issues of unionsecurityand merit wage increasesand that it would not enter into further negotiations with the Union on a contractunlesstheUnion acceptedits contract proposals,and by threatening its employeeswith loss ofemploymentif, theyengaged in a strike,Duro interferedwith,, re-strained,and coerced its employees in the exerciseof rightsguaranteed them inSection 7 of the Act, and therebyengaged in and is engaging in unfair labor prac-tices within the meaning of Section8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Houston Maritime Association,Inc., and Master Stevedore Asso-ciation of TexasandInternational Longshoremen'sAssocia-tion,Independent,LocalNo. 1273,Party to the ContractandA. M. Clay, J. A. Garza,W. J. NemethInternational Longshoremen'sAssociation,Independent, LocalNo. 1273andA.'M. Clay,J.A. Garza,J. D. Williamson, W. J.Nemeth.Cases Nos. 39-CA-480, 39-CA-484, 39-CA-525, 39-CB-103, 39-CB-104, 39-CB-105, and 39-CB-123.August 8, 1958'DECISION AND ORDEROn September 26, 1956, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in certain other allegedunfair labor practices and recommended that certain allegations ofthe complaint be dismissed.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a brief and argument insupport of the exceptions.No other exceptions or briefs were timelyfiled.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herto a three-member panel[Chairman Leedom and Members Bean,and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thisdecision.121 NLRB No. 57.